Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni (US 2009/0243643 A1).
Regarding claim 1, Ni at fig. 1-4 discloses a method for upgrading an automatic testing system, comprising the steps of: (A) electrically connecting at least one pogo pin attaching device [21] to an expansion instrument [51] and a pogo pin [211] of a pogo pin interface of the automatic testing system wherein the pogo pin attaching device comprises at least one metal attaching member [81] and at least one cable [as shown between 91/81 and 51] having two ends electrically connected to the metal attaching member and the expansion instrument respectively, and the metal attaching member attaches [as shown] to the pogo pin; and (B) in response to operating the automatic testing system, electrically connecting the pogo pin [using 51, 91 and 21] to a subject [10] so that a measurement path is established between the subject and the expansion 
Regarding claim 4, Ni discloses a system control computer [using 51/91] electrically connected to the expansion instrument for controlling the expansion instrument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ni as applied to claim 1 above, and further in view of Lin (US 8337256) and Yanagawa et al. (US 63487810)
Regarding claim 2, Ni discloses all the elements including the metal attaching member however silent about the member includes a through hole. Lin disclose the metal attaching member [10, 23, 40] includes a through hole [11] for pogo pin [20]. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to use teaching of Lin as metal attaching member of Li, in order to hold the pogo pin as further advantageously taught by Lin (see lines 9-19 of column 2).
Regarding claim 3, Lin discloses an insulating member [10, 30] mounted with the metal attaching member, wherein a through hole is formed by the metal attaching [as shown] on the pogo pin. 
Regarding claim 5, Ni discloses a system control computer [using 51/91] electrically connected to the expansion instrument for controlling the expansion instrument. 
Regarding claim 6, Ni at ¶0013-0014 and fig. 3 discloses a wire box [obvious to 21] electrically interconnected the expansion instrument and the pogo pin attaching device, the wire box being configured to relay cabling between the expansion instrument and the pogo pin attaching device to prevent tension caused damage to the pogo pin. 
Regarding claim 7, Ni at ¶0013-0014 discloses a relay module in the wire box, the relay module being programmable [Robot 21], the relay module being configured to turn on to interconnect the pogo pin attaching device and the expansion instrument for signal communication or turn off to disconnect the pogo pin attaching device from the expansion instrument, thereby decreasing interference of the pogo pin attaching device to a sensitive measurement function of the automatic testing system [using 41/51/91].
Regarding claim 8, Ni at ¶0013-0014 discloses a relay driving unit [obvious to robot 21] disposed externally of the wire box, the relay driving unit being electrically connected to the relay module and the system control computer respectively so that the system control computer is configured to execute software programs to control the relay driving unit [using 41/51/91]. 
[40 as shown in fig. 2]. 
Regarding claim 10, Lin discloses a periphery of the pogo pin contacts both a side of metal attaching member and an inner surface of the insulating member [as shown] . 
Regarding claim 11, the combination of Ni and Lin discloses all the elements. They are silent about a probe card disposed between the subject and the pogo pin interface so that when the automatic testing system is activated for testing, the pogo pin contacts the probe card which serves as a probing interface, thereby electrically connecting the subject. Yanagawa et al. (hereafter Yanagawa) disclose a probe card [28] disposed between the subject [21] and the pogo pin interface [26]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to use probe card as taught by Yanagawa with modified Ni, in order to obtain advantages that Yanagawa have to offer (see lines 339-64 of column 2). Modified Ni discloses the automatic testing system is activated for testing, the pogo pin contacts the probe card which serves as a probing interface, thereby electrically connecting the subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 26, 2021